DETAILED ACTION
This is in response to the application filed on 12/20/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 8 and 15,
Step 2A, Prong 1: The claim is directed to an abstract idea. 
The limitation “dividing bit vector...”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device, processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computing device” language, the claim encompasses someone mentally evaluating a point to split the vector into two portions, such as judging the center and visualizing two equal portions mentally. The limitation “performing...rounds of Feistel network... converting... using table hash function...”, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical calculation/formula and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional element of: receiving bit vector. The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computing device”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: receiving a bit vector, is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding claims 2, 9 and 16,
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Similarly, claim 9 is dependent on independent claim 8 and includes all the limitations of claim 8, and claim 16 is dependent on independent claim 15 and includes all the limitations of claim 15. Therefore, claims 2, 9 and 16 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding dividing vector portion, retrieving token from table and combining tokens, which simply elaborate in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 3, 10 and 17,
Claim 3 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 10 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 17 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 3, 10 and 17 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding applying a secure message digest function, which elaborates in the abstract idea of a mathematical concept/formula, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 4, 11 and 18, 
Claim 4 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 11 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 18 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 4, 11 and 18 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding performing exclusive-or (XOR) operation, which elaborates in the abstract idea of a mathematical concept/calculation, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 5, 12 and 19,
Claim 5 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 12 is dependent on dependent claim 9 and includes all the limitations of claim 9, and claim 19 is dependent on dependent claim 16 and includes all the limitations of claim 16. Therefore, claims 5, 12 and 19 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding retrieving tokens from first and second tables, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Regarding claims 6 and 13,
Claim 6 is dependent on dependent claim 2 and includes all the limitations of claim 2. Similarly, claim 13 is dependent on dependent claim 9 and includes all the limitations of claim 9. Therefore, claims 6 and 13 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitation regarding structure of an input element, which amounts to simply selecting a particular type of data to be manipulated, and therefore is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computing device”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, the claim is not patent eligible.

Regarding claims 7, 14 and 20,
Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Similarly, claim 14 is dependent on independent claim 8 and includes all the limitations of claim 8, and claim 20 is dependent on independent claim 15 and includes all the limitations of claim 15. Therefore, claims 7, 14 and 20 recite the same abstract idea of a mental process and mathematical concept. 
The claim recites the additional limitations regarding concatenating two outputs, which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels (US 2017/0033922 A1).

Regarding claim 1,
Michiels teaches A computing device comprising: a hardware processor; and a machine-readable storage storing instructions executable by the processor to: *see FIG.7, paras82-89(“A method of creating the cryptographic system according to the invention may be implemented on a computer as a computer implemented method, or in dedicated hardware, or in a combination of both. Executable code for a method according to the invention may be stored on a computer program medium... processor 702...”)
receive a bit vector representing input data to be tokenized; divide the bit vector into two vector portions; and *see para58(“...The 64-bit input of a round in divided into two 32-bit halves 102, 104 [‘two vector portions’]...”)
perform a plurality of rounds of a Feistel network on the two vector portions, each round including converting one vector portion using a table-based hash function that combines multiple tokens retrieved from at least one token table. *see paras58-59(“FIG. 1 illustrates the DES cipher...right half [‘vector portion’] becomes the left half of the next round...round function (F) 120 is applied to the right half and the result is XORed 130 with the left half...produces the right half of the next round. Such a structure is called a Feistel scheme. This round structure is repeated for 16 rounds [‘rounds of a Feistel network’]...right-hand side of FIG. 1 depicts the round function (F) 120 of DES. First, its 32-bit input is expanded to 48 bits by copying 16 of its bits...expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values that are input into 8 different S-boxes (S1-S8) [‘token tables’]... Each S-box maps its 6-bit input to a 4 bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs from multiple S-boxes/token tables being combined); paras62-64(“...In the first step, the implementation is written as a network of lookup tables...matrix M is partitioned into 8 stripes of 4 columns, that is, Mi with i=1, 2, ..., 8 is defined as a 48 by 4 matrix, such that M=(M1 M2...M8) ...Mi is also as the linear mapping associated with the matrix multiplication with Mi... 48-bit output of the round function is given by y=⊕j=1 8MiοSi(xi). If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables [‘token table’] where the output y is calculated as y=⊕j=1 8MiοSi(xi) [‘rounds of a Feistel network’]... using XOR-lookup tables 520, the Feistel structure may be implemented by only using lookup tables. FIG. 5 illustrates a white-box implementation of the round function and XOR function of the DES cipher using only lookup tables. To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” also teaches outputs from multiple tables being combined)

Regarding claim 2,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, wherein the instructions to perform the plurality of rounds comprise instructions to, for each round: divide the one vector portion into a plurality of input elements; for each of the plurality of input elements, retrieve multiple tokens from the at least one token table based on the input element; and *see paras58-59(“...First, its 32-bit input is expanded to 48 bits by copying 16 of its bits (the outer 2 bits of the nibbles) by the expansion operator (E) 122. The expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values [‘plurality of input elements’] that are input into 8 different S-boxes (Sl-S8) [‘token tables’]...Each S-box maps its 6-bit input to a 4 bit output [‘retrieve(d)...tokens’]”); FIG.5, para64(“...Then, the 48-bit output of the round function is given by y=⊕j=18MiοSi(xi). If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables [‘token table’] where the output y is calculated as y=⊕j=1 8MiοSi(xi)...”, Here, “xi” teaches ‘plurality of input elements’, “Si(xi)”  teaches ‘retrieve(d)...tokens’)
combine the multiple tokens retrieved based on the plurality of input elements. *see paras58-59(“...Each S-box maps its 6-bit input to a 4 bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs/tokens from multiple S-boxes/token tables being combined); para64(“...If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y [‘combine(d)...tokens’) is calculated as y=⊕j=1 8MiοSi(xi)...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” teaches combining multiple tokens from lookup/token tables based on inputs); para40(“...further basic blocks can take input in any combination of the input message, the output of basic input blocks and the output of the further basic blocks. Finally some set of basic exit blocks, i.e., at least one, produce as output all or part of the output message”)

Regarding claim 3,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 2, wherein the instructions to perform the plurality of rounds comprise instructions to, for each round:
apply a secure message digest function to the combined multiple tokens. *see para59(“...32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 [‘secure message digest function’] on the output of the S-boxes...”); para66(“...The output of the XOR table 620 is then encoded using the function h [‘secure message digest function’]...”)

Regarding claim 4,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 2, wherein the instructions to combine the multiple tokens comprise instructions to:
perform an exclusive-or (XOR) operation to combine the multiple tokens. *see paras58-59(“...In addition, a round function (F) 120 is applied to the right half and the result is XORed 130 with the left half... The expanded 48 bits of output are XORed 124 with round subkey...”); para64(“...If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=⊕j=1 8MiοSi(xi)...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables.”)

Regarding claim 5,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 2, wherein the instructions to retrieve multiple tokens from the at least one token table based on the input element comprise instructions to:
retrieve a first set of tokens from a first token table based on a numerical value of the input element; and retrieve a second set of tokens from a second token table based on the numerical value of the input element. *see paras58-59(“...results in eight 6-bit values [‘input elements’] that are input into 8 different S-boxes (S1-S8) [“S1” teaches ‘first token table’, “S2” teaches ‘second token table’]...Each S-box maps its 6-bit input to a 4 bit output [‘retrieve...tokens’]” ); FIG.5, para64(“...48-bit output of the round function is given by y=⊕j=18MiοSi(xi). If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi) [“xi” teaches ‘input elements’, “Si(xi)”  teaches ‘retrieve(d)...tokens’], and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=⊕j=1 8MiοSi(xi)... To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables [“Qi1” teaches ‘first token table’, “Qi2” teaches ‘second token table’]...” teaches tokens retrieved from multiple tables for multiple/different input elements”; The examiner notes that the scope of the current claim language is broad, and hence interpreted to mean that different token tables are used for different input elements, i.e., the claim as written now is construed, under the broadest reasonable interpretation, to mean that a first token table is used for one of the/first input element(s), and a second token table is used for one of the/second input element(s)); para38(“...A look-up table implementation includes a list which lists for possible input values, an output value... A particular input number may, e.g., be mapped to the particular output which is stored at a location indicated by the number...” further teaches retrieving tokens from a lookup/token table being based on numerical value of input)

Regarding claim 6,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Michiels further teaches The computing device of claim 2, wherein each input element of the plurality of input elements comprises a byte of binary data. *see paras58-59(“...The 64-bit input of a round in divided into two 32-bit halves 102, 104 [‘input element’]... First, its 32-bit input is expanded to 48 bits by copying 16 of its bits (the outer 2 bits of the nibbles) by the expansion operator (E) 122. The expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values [‘plurality of input elements’] that are input into 8 different S-boxes (Sl-S8)...”, Here, “32-bit halves” and “eight 6-bit values” teach input elements that comprises ‘byte of binary data’, in view of specification, para 21: “e.g., a "byte" including 32 bits of binary data...”)

Regarding claim 7,
	Michiels teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Michiels further teaches The computing device of claim 1, the instructions executable by the processor to:
concatenate two output portions of the plurality of rounds to generate a combined output of the plurality of rounds. *see FIG.1, paras58-59(“...In addition, a round function (F) 120 is applied to the right half and the result is XORed 130 with the left half. This produces the right half of the next round. Such a structure is called a Feistel scheme. This round structure is repeated for 16 rounds [results in ‘concatenate...output...of...rounds’]...First, its 32-bit input is expanded to 48 bits by copying 16 of its bits (the outer 2 bits of the nibbles) by the expansion operator (E) 122. The expanded 48 bits of output are XORed 124 with round subkey. This results in eight 6-bit values that are input into 8 different S-boxes (Sl-S8)...Each S-box maps its 6-bit input to a 4 bit output. The 32-bit output of the round function is finally obtained by applying a fixed 32-bit permutation (P) 128 on the output of the S-boxes” teaches outputs/tokens from multiple rounds being combined); FIG.5, para64(“...If an 6-to-48-bit lookup table Qi 510 is defined for each function such that Qi: y= MiοSi(xi), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=⊕j=1 8MiοSi(xi)...To implement a round of the DES cipher, eight Q-tables Qi1,...Qi8 would be needed with a number of XOR-lookup tables 520 to combine the outputs of the eight Q-tables” teaches concatenating multiple outputs in each round)

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9,
		Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 10,
		Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Hars (US 2016/0112196 A1) discloses a system and method for parallelizable cipher construction that decreases time required to encrypt or decrypt data.
Spies (US 2013/0198851 A1) discloses a system and method for generating tokens corresponding to sensitive information, using a Feistel network.
Tiikkainen (US 2021/0160055 A1) discloses a hardware accelerator for feistel
block ciphers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165